Exhibit 10.1

 

HORMEL FOODS CORPORATION
2009 LONG-TERM INCENTIVE PLAN

 

Section 1.  Purpose.

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, and nonemployee directors capable of assuring the future success of
the Company, to offer such persons incentives to put forth maximum efforts for
the success of the Company’s business and to afford such persons an opportunity
to acquire a proprietary interest in the Company by rewarding them for making
major contributions to the success of the Company.

 

Section 2.  Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                  “Affiliate” shall mean (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

(b)                                 “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Award,
Other Stock Grant or Other Stock-Based Award granted under the Plan.

 

(c)                                  “Award Agreement” shall mean any written
agreement, contract or other instrument or document evidencing any Award granted
under the Plan.  An Award Agreement may be in an electronic medium and need not
be signed by a representative of the Company or the Participant.  Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.

 

(d)                                 “Board” shall mean the Board of Directors of
the Company.

 

(e)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, and any regulations promulgated
thereunder.

 

(f)                                    “Committee” shall mean a committee of
Directors designated by the Board to administer the Plan.  In the absence of any
other designation, the Committee shall mean the Compensation Committee of the
Board.  The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3, and each member of the Committee shall be a
“Nonemployee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.  The Company expects
to have the Plan administered in accordance with the requirements for the award
of “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.

 

(g)                                 “Company” shall mean Hormel Foods
Corporation, a Delaware corporation, and any successor corporation.

 

(h)                                 “Director” shall mean a member of the Board.

 

(i)                                     “Eligible Person” shall mean any
employee, officer, consultant, independent contractor or Director providing
services to the Company or any Affiliate whom the Committee determines to be an
Eligible Person based on the Committee’s judgment as to that person’s ability to
have a significant effect on the success of the Company.

 

(j)                                     “Fair Market Value” shall mean, with
respect to any property (including, without limitation, any Shares or other
securities), the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee. 
Notwithstanding the foregoing, unless otherwise determined by the Committee, the
Fair Market Value of Shares on a given date for purposes of the Plan shall be
the closing sale price of the Shares on the New York Stock Exchange as reported
in the consolidated transaction reporting system on such date or, if such
Exchange is not open for trading on such date, on the most recent preceding date
when such Exchange is open for trading.

 

(k)                                  “Incentive Stock Option” shall mean an
option granted under Section 6(a) of the Plan that is intended to meet the
requirements of Section 422 of the Code or any successor provision.

 

1

--------------------------------------------------------------------------------


 

(l)                                     “Nonqualified Stock Option” shall mean
an option granted under Section 6(a) of the Plan that is not intended to be an
Incentive Stock Option.

 

(m)                               “Option” shall mean an Incentive Stock Option
or a Nonqualified Stock Option.

 

(n)                                 “Other Stock Grant” shall mean any right
granted under Section 6(e) of the Plan.

 

(o)                                 “Other Stock-Based Award” shall mean any
right granted under Section 6(f) of the Plan.

 

(p)                                 “Participant” shall mean an Eligible Person
designated to be granted an Award under the Plan.

 

(q)                                 “Performance Award” shall mean any right
granted under Section 6(d) of the Plan.

 

(r)                                    “Performance Goal” shall mean one or more
of the following performance goals, either individually, alternatively or in any
combination, applied on a corporate, subsidiary, division, business unit or line
of business basis:  sales, revenue, costs, expenses, earnings (including one or
more of net profit after tax, gross profit, operating profit, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings), earnings per share, earnings per share from
continuing operations, operating income, pre-tax income, operating income
margin, net income, margins (including one or more of gross, operating and net
income margins), returns (including one or more of return on actual or proforma
assets, net assets, equity, investment, capital and net capital employed),
stockholder return (including total stockholder return relative to an index or
peer group), stock price, economic value added, cash generation, cash flow, unit
volume, working capital, market share, cost reductions and strategic plan
development and implementation.  Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities or other external measure of the selected performance
criteria.  Pursuant to rules and conditions adopted by the Committee on or
before the 90th day of the applicable performance period for which Performance
Goals are established, the Committee may appropriately adjust any evaluation of
performance under such goals to exclude the effect of certain events, including
any of the following events:  asset write-downs; litigation or claim judgments
or settlements; changes in tax law, accounting principles or other such laws or
provisions affecting reported results; severance, contract termination and other
costs related to exiting certain business activities; acquisitions; and gains or
losses from the disposition of businesses or assets or from the early
extinguishment of debt.

 

(s)                                  “Person” shall mean any individual or
entity, including a corporation, partnership, limited liability company,
association, joint venture or trust.

 

(t)                                    “Plan” shall mean the Hormel Foods
Corporation 2009 Long-Term Incentive Plan, as amended from time to time, the
provisions of which are set forth herein.

 

(u)                                 “Restricted Stock” shall mean any Shares
granted under Section 6(c) of the Plan.

 

(v)                                 “Restricted Stock Unit” shall mean any unit
granted under Section 6(c) of the Plan evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date.

 

(w)                               “Rule 16b-3” shall mean Rule 16b-3 promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, or any successor rule or regulation.

 

(x)                                   “Shares” shall mean shares of Common
Stock, $.0586 par value per share, of the Company or such other securities or
property as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

 

(y)                                 “Stock Appreciation Right” shall mean any
right granted under Section 6(b) of the Plan.

 

Section 3.  Administration.

 

(a)                                  Power and Authority of the Committee.  The
Plan shall be administered by the Committee.  Subject to the express provisions
of the Plan and to applicable law, the Committee shall have full power and
authority to:  (i) designate Participants; (ii) determine the type or types of
Awards to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or with respect to which payments, rights or
other matters are to be calculated in connection with) each Award;
(iv) determine the terms and conditions of any Award or Award Agreement;
(v) amend the terms and conditions of any Award or Award Agreement, provided,
however, that, except as otherwise provided in Section 4(c) hereof, the
Committee shall not reprice, adjust or amend the exercise price of Options or
the grant price of Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation and replacement grant, or
any other means; (vi) accelerate the

 

2

--------------------------------------------------------------------------------


 

exercisability of any Award or the lapse of restrictions relating to any Awards;
(vii) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property,
or canceled, forfeited or suspended; (viii) determine whether, to what extent
and under what circumstances cash, Shares, other securities, other Awards, other
property and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or the
Committee; (ix) interpret and administer the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan; (x) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (xi) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon any Participant, any holder
or beneficiary of any Award and any employee of the Company or any Affiliate.

 

(b)                                 Delegation.  The Committee may delegate its
powers and duties under the Plan to one or more Directors (including a Director
who is also an officer of the Company) or a committee of Directors, subject to
such terms, conditions and limitations as the Committee may establish in its
sole discretion; provided, however, that the Committee shall not delegate its
powers and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Securities
Exchange Act of 1934, as amended, or (ii) in such a manner as would cause the
Plan not to comply with the requirements of Section 162(m) of the Code.

 

(c)                                  Power and Authority of the Board of
Directors.  Notwithstanding anything to the contrary contained herein, the Board
may, at any time and from time to time, without any further action of the
Committee, exercise the powers and duties of the Committee under the Plan,
unless the exercise of such powers and duties by the Board would cause the Plan
not to comply with the requirements of Section 162(m) of the Code.

 

Section 4.  Shares Available for Awards.

 

(a)                                  Shares Available.  Subject to adjustment as
provided in Section 4(c) of the Plan, the aggregate number of Shares that may be
issued under all Awards under the Plan shall be 19,000,000 on a net basis as
provided in this Section 4(a).  Shares to be issued under the Plan may be either
authorized but unissued Shares or Shares acquired in the open market or
otherwise.  Any Shares that are used by a Participant as full or partial payment
to the Company of the purchase price relating to an Award, or in connection with
the satisfaction of tax obligations relating to an Award (whether tendered by
the Participant or withheld from the Award), shall be available for granting
Awards (other than Incentive Stock Options) under the Plan without reducing the
aggregate number of Shares that may be issued for all Awards under the Plan.  In
addition, if any Shares covered by an Award or to which an Award relates are not
purchased or are forfeited, or if an Award otherwise terminates without delivery
of any Shares, then the number of Shares counted against the aggregate number of
Shares available under the Plan with respect to such Award, to the extent of any
such forfeiture or termination, shall again be available for granting Awards
under the Plan.  Notwithstanding the foregoing, the number of Shares available
for granting Incentive Stock Options under the Plan shall not exceed 19,000,000
on a gross basis, subject to adjustment as provided in the Plan and subject to
the provisions of Section 422 or 424 of the Code or any successor provision, so
that shares used as payment of the purchase price or in connection with the
satisfaction of tax obligations relating to an Award which would not otherwise
reduce the shares available for issuance under the Plan will not be available
for Incentive Stock Options.

 

(b)                                 Accounting for Awards.  For purposes of this
Section 4, if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan.  Awards
that do not entitle the holder thereof to receive or purchase Shares and Awards
that are settled in cash shall not be counted against the aggregate number of
Shares available for Awards under the Plan.

 

(c)                                  Adjustments.  In the event that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other

 

3

--------------------------------------------------------------------------------


 

securities or other property) that thereafter may be made the subject of Awards,
(ii) the number and type of Shares (or other securities or other property)
subject to outstanding Awards and (iii) the purchase or exercise price with
respect to any Award; provided, however, that the number of Shares covered by
any Award or to which such Award relates shall always be a whole number.

 

(d)                                 Award Limitations Under the Plan.  The
following annual limitations specifically apply to the grant of any Award or
Awards representing “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code.  No Eligible Person may be granted
Options, Stock Appreciation Rights or any other Award or Awards under the Plan,
the value of which Award or Awards is based solely on an increase in the value
of the Shares after the date of grant of such Award or Awards, for more than
900,000 Shares (subject to adjustment as provided for in Section 4(c) of the
Plan), in the aggregate in any calendar year.  With respect to Restricted Stock,
Restricted Stock Units, Performance Awards and/or Other Stock-Based Awards that
are denominated in Shares, no Eligible Person may be granted any Awards for more
than 200,000 Shares in the aggregate in any calendar year.  In addition to the
foregoing, the maximum dollar value that may be paid to any Eligible Person in
any calendar year with respect to Awards that are denominated in cash shall not
exceed the Fair Market Value of 300,000 Shares, determined at the end of the
applicable performance period.

 

Section 5.  Eligibility.

 

Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full or part-time employees (which term as
used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6.  Awards.

 

(a)                                  Options.  The Committee is hereby
authorized to grant Options to Participants with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)                                     Exercise Price.  The purchase price per
Share purchasable under an Option shall be determined by the Committee;
provided, however, that such purchase price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.

 

(ii)                                  Option Term.  The term of each Option
shall be fixed by the Committee but shall not be longer than ten years from the
date of grant.

 

(iii)                               Time and Method of Exercise.  The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price) in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.

 

(b)                                 Stock Appreciation Rights.  The Committee is
hereby authorized to grant Stock Appreciation Rights to Participants subject to
the terms of the Plan and any applicable Award Agreement.  A Stock Appreciation
Right granted under the Plan shall confer on the holder thereof a right to
receive upon exercise thereof the excess of (i) the Fair Market Value of one
Share on the date of exercise (or, if the Committee shall so determine, at any
time during a specified period before or after the date of exercise) over
(ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right.  Subject to the
terms of the Plan and any applicable Award Agreement, the grant price, term,
methods of exercise, dates of exercise, methods of settlement and any other
terms and conditions of any Stock Appreciation Right shall be as determined by
the Committee.  The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.

 

(c)                                  Restricted Stock and Restricted Stock
Units.  The Committee is hereby authorized to grant Restricted Stock and
Restricted Stock Units to Participants with the following terms and conditions
and with such additional terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine:

 

4

--------------------------------------------------------------------------------


 

(i)                                     Restrictions.  Shares of Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right or property with respect thereto), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise as the Committee may deem appropriate.

 

(ii)                                  Issuance and Delivery of Shares.  Any
Restricted Stock granted under the Plan shall be issued at the time such Awards
are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  Such certificate or certificates shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.  Shares representing
Restricted Stock that is no longer subject to restrictions shall be delivered to
the Participant promptly after the applicable restrictions lapse or are waived. 
In the case of Restricted Stock Units, no Shares shall be issued at the time
such Awards are granted.  Upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

 

(iii)                               Forfeiture.  Except as otherwise determined
by the Committee, upon a Participant’s termination of employment or resignation
or removal as a Director (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.

 

(d)                                 Performance Awards.  The Committee is hereby
authorized to grant to Eligible Persons Performance Awards which are intended to
be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. A Performance Award granted under the Plan may be
payable in cash or in Shares (including, without limitation, Restricted Stock).
Performance Awards shall, to the extent required by Section 162(m) of the Code,
be conditioned solely on the achievement of one or more objective Performance
Goals.  The Committee shall, not later than 90 days after the beginning of each
performance period, (i) designate all Participants for such performance period,
and (ii) establish the objective performance factors for each Participant for
that performance period on the basis of one or more of the Performance Goals. 
Subject to the terms of the Plan and any applicable Award Agreement, the
Performance Goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. The Committee shall also certify in writing that such Performance
Goals have been met prior to payment of the Performance Awards to the extent
required by Section 162(m) of the Code.  The Committee may, in its discretion,
reduce the amount of a payout otherwise to be made in connection with a
Performance Award, but may not exercise discretion to increase such amount.

 

(e)                                  Other Stock Grants.  The Committee is
hereby authorized, subject to the terms of the Plan and any applicable Award
Agreement, to grant to Participants Shares without restrictions thereon as are
deemed by the Committee to be consistent with the purpose of the Plan.

 

(f)                                    Other Stock-Based Awards.  The Committee
is hereby authorized to grant to Participants subject to the terms of the Plan
and any applicable Award Agreement, such other Awards that are denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares (including, without limitation, securities convertible into
Shares), as are deemed by the Committee to be consistent with the purpose of the
Plan. Shares or other securities delivered pursuant to a purchase right granted
under this Section 6(f) shall be purchased for such consideration, which may be
paid by such method or methods and in such form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), as the Committee shall determine, the value of which
consideration, as established by the Committee, shall not be less than 100% of
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.

 

5

--------------------------------------------------------------------------------


 

(g)                                 General.

 

(i)                                     Consideration for Awards.  Awards may be
granted for no cash consideration or for any minimal cash or other consideration
as may be required by applicable law.

 

(ii)                                  Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with or in substitution for any other Award
or any award granted under any plan of the Company or any Affiliate other than
the Plan.  Awards granted in addition to or in tandem with other Awards or in
addition to or in tandem with awards granted under any such other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(iii)                               Forms of Payment under Awards.  Subject to
the terms of the Plan and of any applicable Award Agreement, payments or
transfers to be made by the Company or an Affiliate upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee shall
determine (including, without limitation, cash, Shares, other securities, other
Awards or other property or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
in accordance with rules and procedures established by the Committee.  Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents with respect to installment or
deferred payments.

 

(iv)                              Limits on Transfer of Awards.  No Award (other
than Other Stock Grants) and no right under any such Award shall be transferable
by a Participant otherwise than by will or by the laws of descent and
distribution; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, transfer Options
(other than Incentive Stock Options) or designate a beneficiary or beneficiaries
to exercise the rights of the Participant and receive any property distributable
with respect to any Award upon the death of the Participant.  Each Award or
right under any Award shall be exercisable during the Participant’s lifetime
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative.  No Award (other than Other
Stock Grants) or right under any such Award may be pledged, alienated, attached
or otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate.

 

(v)                                 Term of Awards.  Except as specifically
provided in the Plan, the term of each Award shall be for such period as may be
determined by the Committee.

 

(vi)                              Restrictions; Securities Exchange Listing. 
All Shares or other securities delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be affixed to reflect such restrictions.  If any securities
of the Company are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been admitted for trading on such
securities exchange.

 

(h)                                 Cancellation and Rescission of Awards.

 

(i)                                     Competitive Services.  A Participant
shall not render services for any organization or engage directly or indirectly
in any business which, in the judgment of the chief executive officer of the
Company or other senior officer designated by the Committee, is or becomes
competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company.

 

(ii)                                  Cancellation and Rescission.  Failure to
comply with the provisions of paragraph (i) of this Section 6(h) shall cause any
Award(s) to be canceled.  Failure to comply with the provisions of paragraph
(i) of this Section 6(h) prior to, or during the six months after, any exercise,
payment or delivery pursuant to an Award shall cause such exercise, payment or
delivery to be rescinded.  The Company shall notify the Participant in writing
of any such rescission within one year after such exercise, payment or
delivery.  Within ten days after receiving such notice from the Company, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery pursuant to
an Award.

 

6

--------------------------------------------------------------------------------


 

Section 7.  Amendment and Termination; Adjustments.

 

(a)                                  Amendments to the Plan.  The Board may
amend, alter, suspend, discontinue or terminate the Plan at any time; provided,
however, that, notwithstanding any other provision of the Plan or any Award
Agreement, prior approval of the stockholders of the Company shall be required
for any amendment to the Plan that:

 

(i)            requires stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange, or any
other securities exchange that are applicable to the Company;

 

(ii)           increases the number of shares authorized under the Plan as
specified in Section 4(a) of the Plan;

 

(iii)          increases the number of shares subject to the limitations
contained in Section 4(d) of the Plan;

 

(iv)          permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3(a)(v) of the Plan;

 

(v)           permits the award of Options or Stock Appreciation Rights at a
price less than 100% of the Fair Market Value of a Share on the date of grant of
such Option or Stock Appreciation Right, contrary to the provisions of Sections
6(a)(i) and 6(b) of the Plan;

 

(vi)          would cause Section 162(m) of the Code to become unavailable with
respect to the Plan; and

 

(vii)         would cause the Company to be unable, under the Code, to grant
Incentive Stock Options under the Plan.

 

(b)                                 Amendments to Awards.  The Committee may
waive any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively.  Except as otherwise provided herein or in the
Award Agreement, the Committee may not amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, if such action
would adversely affect the rights of the holder of such Award, without the
consent of the Participant or holder or beneficiary thereof.

 

(c)                                  Correction of Defects, Omissions and
Inconsistencies.  The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect.

 

(d)                                 Compliance with Section 409A of the Code. 
This Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent.  To the extent that an Award or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the Award shall be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, except as otherwise determined by the Committee. 
Any provision of this Plan that would cause the grant of an Award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.

 

Section 8.  Income Tax Withholding.

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

 

7

--------------------------------------------------------------------------------


 

Section 9.  General Provisions.

 

(a)                                  No Rights to Awards.  No Eligible Person,
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Eligible
Persons, Participants or holders or beneficiaries of Awards under the Plan.  The
terms and conditions of Awards need not be the same with respect to any
Participant or with respect to different Participants.

 

(b)                                 Award Agreements.  No Participant shall have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Company and, if
requested by the Company, signed by the Participant, or until such Award
Agreement is delivered and accepted through any electronic medium in accordance
with procedures established by the Company.

 

(c)                                  No Limit on Other Compensation
Arrangements.  Nothing contained in the Plan shall prevent the Company or any
Affiliate from adopting or continuing in effect other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

(d)                                 No Right to Employment or Directorship.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained as an employee of the Company or any Affiliate, or a Director to be
retained as a Director, nor will it affect in any way the right of the Company
or an Affiliate to terminate a Participant’s employment at any time, with or
without cause.  In addition, the Company or an Affiliate may at any time dismiss
a Participant from employment free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.

 

(e)                                  Governing Law.  The validity, construction
and effect of the Plan or any Award, and any rules and regulations relating to
the Plan or any Award, shall be determined in accordance with the laws of the
State of Delaware.

 

(f)                                    Severability.  If any provision of the
Plan or any Award is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction or Award, and the remainder
of the Plan or any such Award shall remain in full force and effect.

 

(g)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any Affiliate.

 

(h)                                 No Fractional Shares.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Shares or whether such fractional Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.

 

(i)                                     Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

Section 10.  Effective Date of the Plan.

 

The Plan shall be effective as of November 24, 2008, subject to approval by the
stockholders of the Company within six months thereafter.  Any Performance Award
shall be null and void and have no effect whatsoever unless the Plan shall have
been approved by the stockholders of the Company.

 

Section 11.  Term of the Plan.

 

No Award shall be granted under the Plan after November 23, 2018 or any earlier
date of discontinuation or termination established pursuant to Section 7(a) of
the Plan.  However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date.  No Performance Award shall be granted more than five years after the date
the stockholders of the Company approve the Plan unless the stockholders have
re-approved the Plan to the extent required by Section 162(m) of the Code.

 

8

--------------------------------------------------------------------------------